Citation Nr: 0520321	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  02-18 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
chronic exertional headaches, status post heatstroke/heat 
injuries.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to October 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

By way of procedural background, the Board notes that, in 
December 2003, the veteran's claim was remanded to the RO for 
additional evidentiary development.  This development has 
since been completed, and this claim is properly before the 
Board for final appellate review.

FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's chronic exertional headache 
disability is characterized by two to four headaches per 
week, and causes the veteran to miss work once per month.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
chronic exertional headaches, status post heatstroke/heat 
injuries, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.20, 4.27, 4.124a, Diagnostic 
Code 8199-8100 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Associated with the veteran's claims file are private medical 
records dated from January 2001 to July 2003.  In a June 2003 
entry, the veteran reported daily headaches for five years.  
A separate June 2003 treatment entry shows history that the 
veteran had experienced problems with headaches for five 
years.  A subsequent June 2003 entry shows that he had 
suffered no headaches recently.  He had been avoiding 
physical activity.  He had been going to work, and had no 
headaches.  A July 2003 entry indicates that the veteran's 
headaches had decreased in intensity.

In May 2002, the veteran underwent VA examination.  He 
indicated that he had an associate's degree in occupation 
studies, which he had received in April 2001.  Since then, he 
had worked for a rental car company as a technician.  The 
veteran had no history of drinking, smoking, or drug abuse.

The veteran indicated that he had suffered a heat stroke in 
1983, for which he was hospitalized for one day for 
observation.  He again had heat stroke in 1985, when he was 
treated by a physician's assistant for one or two days.  He 
said he was hospitalized in 1998 for heat stroke.  At that 
time, the veteran reported he had amnesia and underwent a 
thorough workup, including a CT scan of the head.  He was 
monitored, and he also had a cardiac workup including a 
treadmill test.  Eventually, he said, he was told that he had 
a slightly enlarged heart.

The veteran told the examiner that he had had headaches since 
1994, which became more frequently symptomatic in 1995.  At 
that time, he visited a doctor and received medication.  He 
did not have any follow-up since then.  The veteran pointed 
to the occipital area and both parietal regions as the 
location of his headaches.  His headaches were usually 
associated with blurred vision, and improved with rest and 
sleep in a dark room.  He took Tylenol to relieve the 
symptoms.  He usually had a headache once or twice a week.  
When asked how much work he had missed, the veteran indicated 
he had called in sick about ten times during the past year.  
Neurological examination was non-focal.  The diagnoses were 
history of heat stroke times three, with no documentation 
available at the time of the examination, and recurrent 
headaches.

In a July 2002 written statement, the veteran indicated that 
he felt very bad on a daily basis, and experienced lingering 
headaches.  He stated that headaches caused problems on his 
job.  He stated that he was laid off partially because he was 
unable to remain on the job enough.

In an August 2002 written statement, the veteran indicated 
that he experienced three to four headaches per week.  He 
also stated that he missed about one day of work per week, 
due to his lack of available sick days.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a March 2004 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed August 2002 statement of 
the case (SOC) and February 2005 supplemental statement of 
the case (SSOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
an increased rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Discussion

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2004).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran is currently rated 30 percent disabled under the 
criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 
(2004).  A specific diagnostic code does not exist which sets 
forth criteria for assigning disability evaluations for the 
exact disability suffered by the veteran.  When an unlisted 
condition is encountered, it is permissible to rate that 
condition under a closely related disability as to which not 
only the functions affected, but the anatomical localization 
and symptomatology, are closely analogous.  See 38 C.F.R. § 
4.20.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" by using the 
first two digits of that part of the rating schedule which 
most closely identifies the part, or system, of the body 
involved and adding "99" for the unlisted condition.  See 
38 C.F.R. § 4.27.  

Therefore, the veteran's headache disability is evaluated 
under the criteria of Diagnostic Code (DC) 8100, as analogous 
to migraine headaches.  A 50 percent evaluation, the highest 
the Rating Schedule allows, is warranted with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Id.  A 30 percent disability 
rating is warranted with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.

The veteran's medical evidence clearly shows that he suffers 
from a headache disability.  He has contended that he 
experienced anywhere from one to four headaches per week.  
However, Diagnostic Code 8100 bases its rating criteria on 
the number of prostrating attacks, not the number of 
headaches.  While the veteran has certainly indicated that he 
suffers from headaches very often, there is no indication 
that these headaches have been prostrating attacks occurring 
more than approximately once per month.

The veteran reported to the VA examiner that he called in 
sick approximately once monthly because of his headaches.  
While he has stated that he would miss more work if he had 
more sick days, the Board can only based its determination on 
the evidence of record.  We cannot speculate as to how much 
work the veteran would miss if he had more available sick 
days.

Therefore, based on the evidence of record, the Board cannot 
find that the veteran's disability meets the criteria for a 
higher, 50 percent, evaluation.  Specifically, while he 
indicated he suffers from headaches numerous times per week, 
there is no indication that he has been suffering from 
prostrating attacks more than once per month that were 
productive of severe economic inadaptability.  The Board 
specifically points out that the veteran has indicated that 
he misses work due to his disability only as often as is 
allowed by his job.  Therefore, the Board concludes that his 
headaches, while disabling, are not productive of economic 
inadaptability.  Therefore, the currently assigned 30 percent 
disability rating for the veteran's headaches is appropriate.

The Board recognizes that the veteran believes his headaches 
are worse than currently rated.  The veteran's sincerity is 
not in question.  However, while the veteran is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494 (1992).  See also Harvey v. Brown, 6 Vet. 
App. 390, 393-94 (1994).

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a rating in excess of 30 
percent for the veteran's chronic exertional headaches, 
status post heatstroke/heat injuries, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An evaluation in excess of 30 percent for chronic exertional 
headaches, status post heatstroke/heat injuries, is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


